DETAILED ACTION
Applicant’s amendment received on January 26, 2022 in which claims 1, 3, 4 and 6 were amended, claims 2 and 5 were canceled, and claims 7 and 8 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
2.	The Applicant argues, on page 5 of the REMARKS, that claim 1 is referring to Fig. 8 of the Applicant’s Specification when the motion information of the reference block is not available for deriving motion information of the current block, the motion information of the current block is derived using motion information of the neighboring block.
The Examiner respectfully disagrees with the Applicant since Sung clearly notes that it “ output order information of a reference picture having a reference block of the spatial neighboring block included therein, and output order information of a picture having the temporal neighboring block included therein, thereby obtaining a temporal motion vector of the current block, and the present invention also obtains an interview motion vector of the current block by using the temporal motion vector of the current block.”   This is done using scaling on a temporal motion vector (See Technical Solution in col. 1, lines 49-56). 
To the Examiner, using the reference block of a spatial neighboring block is equivalent to the Applicant’s claimed limitations. 
In addition, Sung in col. 8, lines 38-47 using a reference of another block of another of another view, which is obtained by using a temporal motion vector, which is obtained by using the interview motion vector.

The Applicant further argues that Sung, Lling and Park, taking alone or in combination, fail to disclose or suggest “wherein the neighboring block of the first reference block is located at the center of a region including the first reference block”.  
The Examiner respectfully disagrees since such limitations is present in Sung col. 8, lines 60-67.  

In addition, LIin further discloses the limitation in paragraphs [0009], [0012], [0018]-[0019].

It is the Examiner’s belief that the arguments have been addressed, an office action will be provided below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LIin et al. (US Patent Application Publication no. 2015/0296222) in view of Park et al. (US Patent Application Publication no. 2013/0308704), and further in view of Sung et al. (US Patent no. 9,936,219).

As per claims 1 and 4, LIin discloses a method for encoding/decoding a video signal [0078] “Encoding or Decoding is then applied to the input data associated with the current block…”comprising: determining a first reference block corresponding to a first current block (See LIin [0012], lines 3-7 and [0035]); determining that motion information of the first reference block is not available for deriving motion information of the first current block (See LIin [0012] and [0017]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the first current block, based on the determination that the motion information of the first reference block is not available.
However, Park teaches deriving the motion information of the current block based whether the motion information reference block is not available (See Park [0019], [0172] [0091], [0163], [0183]-[0184]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

As per claims 3 and 8, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of LIin and Park further teaches wherein determining motion information of the first or second reference block comprises determining that the first or second reference block is either or not inter-coded (See LIin [0012], [0030] and [0064]).

As per claim 6, LIin discloses a non-transitory computer-readable recording medium storing (See LIin [0078]) a bitstream formed by a method of encoding a video, the method comprising determining a first reference block corresponding to the first current block in a decoding process (See LIin [0012]), determining that motion information of the first reference block is not available for deriving motion information of the current block based (See Llin [0078]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the first current block, based on the determination that the motion information of the first reference block is not available.
However, Park teaches deriving the motion information of the current block based whether the motion information reference block is not available (See Park [0019], [0172] [0091], [0163], [0183]-[0184]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

As per claim 7, most of the limitations of this claim have been noted in the above rejection of claim 1.
	The Applicant should note that the second reference block and second current block. Therefore the steps of determining a second reference block and second current block is analogous to the steps of deriving a first reference block and first reference as noted in the rejection of claim 1.
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block, the motion information of the is derived using information of the reference block.  The motivation for performing such a modification in LIin is to improve compression efficiency as taught by Park (See Park [0004]).
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424